United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1225EM
                                   _____________

In re: Balsam Corporation,              *
                                        *
             Debtor,                    *
____________________                    *
                                        *
United States of America,               *
                                        *
             Claimant-Appellant,        *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Balsam Corporation;                     *
                                        *       [UNPUBLISHED]
             Debtor-Appellee,           *
                                        *
Procedo International Gesellschaft Fur *
Exportfactoring MBH,                    *
                                        *
             Claimant-Appellee.         *
                                  _____________

                             Submitted: September 24, 1998
                                 Filed: September 30, 1998
                                  _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.
       The Government appeals following the district court's affirmance of the
bankruptcy court's denial of the Internal Revenue Service's effort to reclaim a refund
for a deferred tax loss as an administrative expense. Having reviewed the record and
the parties' submissions, we believe the district court's decision was correct and we
affirm for the reasons stated in the district court's memorandum and order without
further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-